department of treasury internal_revenue_service release number release date date org organization name legend org address xx date address address uil person to contact identification_number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court dear this is a final adverse determination_letter as to the org’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons organizations exempt from federal_income_tax under sec_501 of the code are required to operate exclusively for charitable educational or other exempt purposes organizations are not operated exclusively for exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization see sec_1_501_c_3_-1 you did not operate exclusively for charitable purposes because net_earnings inured to the benefit of individuals having personal and private interests in the activities of your organization you operated for purposes serving private interests and you failed to maintain sufficient records to demonstrate that you operated exclusively for exempt purposes public records show that your corporate rights powers and privileges have been suspended by state authorities and you provided a written_statement to the internal_revenue_service that you were inactive during 20xx the funds inuring to individuals were substantial in comparison to activities furthering exempt purposes you did not or have not implemented appropriate safeguards to prevent recurrence as such you have not operated exclusively for exempt purposes and have operated for the benefit of the private interests of private shareholders or individuals of your organization in contravention of the requirements of sec_1_501_c_3_-1 based upon these reasons we are retroactively revoking your sec_501 tax exempt status to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations i department of the treasury - internal_revenue_service form 886a schedule explanation of items name of taxpayer org year period ended 20xx12 legend org organization name xyz state secretary through bm-7 co-11 2np 3rp xx date address address city city county county treasurer treasurer 5t president president per-1 per-2 18t board members 6th secretary per bm-1 co-1 through qth sth gth 7th gt 6g g companies issues should the sec_501 exemption ruling issued to org hereinafter the org be revoked because its operations served private interests of its founders and insiders and conferred impermissible inurement on its insiders should the sec_501 exemption ruling issued to org be revoked because it failed to keep records to show that its operations serve the intended charitable beneficiaries and because it also failed to observe the annual filing of information returns forms as required from organizations exempt under internal_revenue_code irc c overview during the years 20xx through 20xx org was engaged in housing activities it purchased and resold at least properties it obtained from hud at a discount based on its status as a non-profit agency committed to providing low cost adequate housing to poor people org has not limited its operations to buyers who are members of the intended charitable_class and it did not require or obtained proof of low income status from its buyers two of its officers and directors benefited from the organization’s charitable program namely the organization provided them low cost adequate housing during their tenure the organization became a non- filer of forms and participated in irregular and questionable real_estate transactions facts organization and history of org co-1 hereinafter co-1 incorporated in xyz on may 19xx for the purpose of providing low cost adequate housing to xyz disadvantaged minority community members who are poor and distressed and provide opportunities for said people to own and operate businesses and develop entrepreneurial skills the articles of incorporation provided that the organization will be organized and operated exclusively for charitable purposes within the meaning of c those dedicated the property of co-1 to charitable purposes and provided that no part of its net_income or assets shall ever inure to the benefit of any director officer or member thereof or to the benefit of any private person upon dissolution co-1 assets were to be distributed to another c exempt_organization co-1 applied to irs for exemption on 19xx and received irs ruling under internal_revenue_code irc sec_501 sec_509 and sec_170 on aug 19xx irs letter dated oct 20xx notified the organization that based on the information supplied irs has determined it is a public charity under a form 886-a rev department of the treasury - internal_revenue_service page -1- - form 886a name of taxpayet org explanation of items department of the treasury - internal_revenue_service year period ended 20xx12 schedule co-1 changed its name to org’ on feb 20xx org corporate status has been suspended by the xyz secretary of state on aug 20xx on dec 20xx the xyz attorney_general sent a letter to org warning the entity that unless it files the required annual registration for years 20xx through 20xx and files irs form_990 for years 20xx through 20xx its exemption will be disallowed directors and officers’ tenure on org board when org applied for exemption with irs on july 19xx its officers were president secretary and treasurer subsequently a rift developed among org directors and was resolved by the superior court of the state of xyz for the county the parties filed a statement with the court that stated that bm-1 bm-2 bm-3 president bm-4 and bm-5 were directors of org on jan 20xx on march 20xx the court decreed that org board_of directors shall consist of bm-1 bm-2 and bm-3 bm-1 stayed active on the board she represented the org during irs examination notable board resolutions minutes of june 19xx stated that secretary is the organization’s secretary’ minutes of sept 19xx- stated that bm-1 is director-real estate operations the minutes of may 20xx stated that bm-1 is assistant secretary these minutes authorized to borrow dollar_figure from co-2 for the purchase of a 20xx mercury villager the minutes of july 20xx stated that bm-1 became the signatory authority to open a credit line and or bank account for org the minutes of feb 20xx- authorized the payment of salaries for services to bm-1 bm-2 and secretary--to compensate them not as directors but for acting in their capacity of officers and administrative staff of org minutes of same date - authorized bm-1- v p director acquisitions development to open and act on behalf of org on its checking and savings accounts the minutes of april 20xx authorized bm-1- director of real_estate operations and bm-2 director to have signatory authority and act as org’s agent with full powers of the board k form 886-arev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer org explanation of items department of the treasury - internal_revenue_service year period ended 20xx12 schedule including but not limited to negotiating and executing any documents necessary in connection with the operations opening of a credit line bank account or credit card for org the minutes of june 20xx authorized payment of developer’s fee to persons in the day to day operations of org bm-1 bm-2 and secretary the payments were for their acting in their capacities as officers and administrative staff of org not as directors said fee was to be paid from each property sold and was to be a sum of up to ten percent of the sales’ price the fee was mandated by hud said fee was to be paid regardless of any real_estate commissions to any person whether representing org in the sales’ transactions the resolution was retroactive and applied to all services labor etc from jan 20xx forward on 20xx bm-2 resigned as org’s president and director no minutes were provided past that date on bm-1 ceo signed the statement of officers with the state of xyz that listed the following as org’s officers bm-1-ceo bm-6-secretary and bm-3- cfo on 20xx secretary-manager signed a statement of officers that was filed with the state of xyz that listed the following as org’s officers bm-1-ceo bm-3 secretary and cfo org activities on june 19xx us dept of housing and urban development sent a letter to secretary co-1 executive director accepting urban housing development as participant in fha hud’s 203b single family property disposition sales as an approved non-profit agency the organization could purchase hud acquired properties at a percent discount or if the house is located in an area classified as a revitalization area hud notified the organization on dec 19xx that it will need to provide information to hud for each property purchased during the prior fiscal_year such information includes property address date purchased acquisition_cost financing acquired rehabilitation cost date and price of resale purchaser’s name and median income certification and property currently rented or leased date and rent amounts on hud ‘notified the organization via certified mail addressed to bm-1- president acquisitions and development of its final_decision after considering the information that was discussed during the meeting of jan 20xx and org’s subsequent letters dated 20xx and 20xx hud affirmed the earlier decision to remove org from participation in hud program based on the following reasons kek kek kek form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service schedule explanation of items name of taxpayer org year period ended 20xx12 org failed to provide documentation including to provide results of corporate e audit mentioned in org’ sec_4 20xx letter to hud under hud’s mortgage letter attachment - failure to respond to hud’s inquires is a reason for removal bm -1 is a real_estate agent and a former org consultant org’s letter of e xx asserted that bm-1 is not a board member but is an employee and a principal staff member both bm-1 and secretary have directed the org’s affordable housing program and derived personal gains including a org’s property at address property is leased to bm-1- she resides there b c secretary uses the same property bm-1’s employer -co-3 received commissions on the following properties purchase address- dollar_figure address dollar_figure resale address dollar_figure address dollar_figure address dollar_figure under hud’s mortgage letter a non profit must demonstrate that it is acting under no undue influence or direction of outside parties seeking to derive a profit from the proposed project such as real_estate broker contractor or consultant additional restrictions are imposed on deep discounted properties including avoiding conflict of interest - with individuals that provide any services associated with the projects hud determined that org failed to provide low income affordable housing in e pursuit of its stated purpose as shown on its articles hud’s information shows that buyers of three properties were high income earners -address- earned of 20xx -address -earned of 20xx -address -earned of 20xx -the property at address was not an affordable program re-sale it is a 4-plex county median income county median income county median income irs examination of org charitable activities org has not required nor obtained income information and verification from the buyers of its properties this was done by the lenders therefore org could not provide such documentation to irs showing it sold properties to persons who are members of the intended charitable_class namely low income and distressed persons x k fe form 886-acrev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer org explanation of items department of the treasury - internal_revenue_service year period ended 20x12 schedule in reply to irs questions org provided a statement that the income of the buyers for of the property at address city was dollar_figure for a family of four the information conflicts with hud’s letter hud’s letter documented that the buyers earned dollar_figure - equal to of the 20xx county median income of dollar_figure for a family of three similar discrepancy happened with the buyers’ income documentation for the property at address city org statement was that the buyers were a family of persons and they had income of dollar_figure- this information conflicts with hud’s documentation that the buyers earned dollar_figure - of 20xx median income- for a family of four in county of dollar_figure property transaction at address city xyz the property was purchased at or around may 20xx by co-1 and bm-s for dollar_figure ' according to the deed_of_trust that was obtained from a third party the purchase loan was dollar_figure and it was signed by two co-borrowers bm-5 and co-1 by bm-1- real_estate operations designee no document was provided to show how title to property was held and bm-5 executed a on or around april 20xx corporation grant deed that was signed by both bm-1 for the organization and bm-5 for herself and granted ownership of the property to co-4 a xyz corporation owned by bm- no sale’s contract was signed to document what the nature of the transaction was and nothing was noted on org’s minutes ’ on feb 20xx co-4 sold the property to co-5 for dollar_figure the above documentation conflicts with the letter and affidavit dated 20xx that org sent to hud stating that the property was not sold during the april 20xx meeting bm- told irs auditor that the property was purchased by two individuals bm-5 and bm-1 but they put the organization’s name on the deed bm-1 said that bm-5 sold the building to co-4 the sale was for dollar_figure no sale’s agreement was provided in support of this statement year 20xx sale of property at address on org sold a property comprised of vacant land located at address city xyz for dollar_figure the net_proceeds due seller of dollar_figure was paid_by checks that the closing agent co-8 issued as follows dollar_figure- payable to bm-1 kt k kk form 886-a crev department of the treasury - internal_revenue_service page -5- form_886 a department of the treasury - internal_revenue_service schedule explanation of items name of taxpayer org year period ended 20x x12 total dollar_figure- dollar_figure payable to xyz the checks were deposited to org bank account no documentation was provided to explain why dollar_figure of the sale’s proceeds was to be paid to bm-1 financial activity of org the main account that org used for its operations in 20xx was co-6 account an additional account that was used in 20xx was an co-7 account that had a visa credit card linked to it bm- and bm-2 were the signors on the account the records that org provided to irs auditor included bank statements for co-6 through oct 20xx statements for the co-7 for the period xx through xx a few statements were missing a general ledger and a check register irs auditor requested org repeatedly to provide cancelled checks and documentation as to the business purposes its disbursements served org failed to provide most of these records org records such as its general ledger did not include any comments describing the nature of the deposits made to its bank account copies of the deposited items were obtained during the examination from co-6 a few deposits were linked to bm-1 the 20xx deposit of dollar_figure by her personal check and the cash deposits of xx and xx of -dollar_figure and dollar_figure respectively there were also other cash deposits that were not documented as to their source bm-1 described the cash deposits to org account as her loans irs auditor requested records documenting what the source of the cash for the loans was by providing bank statements etc showing corresponding withdrawals from bm-1’s bank account ’ table a the financial activity and deposits in co-6 account is described below co-6 of xyz- business checking account beg balance additions subtraction ending balance date xx-1 xx xx-2 kx xx -3 oxx xx-4 30xx s vixx -5 31xx xx-6 kxk xx_ -7 xx xx_ -8 xx xx-9 kx xx-10 kx k kk k form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service schedule explanation of items name of taxpayer org year period ended 20xx12 total less transfers net deposits bank activity co-7 account table b the financial activity in co-7 beginning balance additions interest xx subtraction charges other ending balance notes date xx-1 xx xx-2 kx xx-3 kx xx-4 kx xx-5 kx xx-6 28kx xx-7 xx xx-8 xx xx-9 xx xxthrough _ not provided to ir sec_12 xx xx-3 xx kx-4 xx total org disbursements in 20xx the largest amounts of disbursements were paid to secretary and bm-1 additional disbursements included payments for co-9 electricity and gas mortgage and property insurance for the property located at address city xyz mortgage payments to co-10 mortgagor on address payments for vehicles insurance premium and monthly lease payments for two leased vehicles no documentation was provided as to the disposition of the vehicles org received a notice of our plan to sell property from co-2 company dated 20xx '8 no vehicle usage log was provided to show that the vehicles were used for the organization’s charitable activities further evidence that the vehicles were used by the bm-1 for personal_use is the fact that bm-1 deposited her personal check on xx to org account where she paid dollar_figure for vehicle use an analysis of the disbursements made from org account shows disbursements grouped by categories as described in table c below ek ok kek the vehicles were leased jointly by and bm-4 form 886-a ev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer org explanation of items department of the treasury - internal_revenue_service year period ended 20xx12 schedule notes table c disbursements grouped by categories list of payments --from co-6 bm-1-various vehicle lease insurance bm-6-various secretary-various bm-3-- loan to purchase a property total table d total less documented loan less car use reimbursement total funds removed for personal_use tax insurance of personal expenses out of total income table d analysis of linked to co-7 account tickets air hotel rental car cash misc total year 20xx property lease purchase and subsequent sale address city org conducted a lease option program where it leased one property to a low income buyer with an option to buy on 19xx co-1 by bm-1 and secretary purchased a single_family_residence located at address city for dollar_figure the purchase loan on the property was dollar_figure on 20xx co-1 and bm-1 entered into a residential lease transaction under the lease the tenant- bm-1 was to pay dollar_figure mo in advance each 7th calendar day of the month the dollar_figure monthly rent included co-9 water and maintenance the premises were to be occupied by bm-1 bm-6 and bm-7 the tenant received an option to purchase the property bm-1 did not exercise the option to purchase the property from org in 20xx the property was subject_to a co-10 loan in 20xx bm-1 lived at the property but failed to pay the dollar_figure of monthly rental fee to org she told irs auditor that she made the mortgage payments directly but has not provided records to this effect org made dollar_figure of mortgage payments to this lender in 20xx ek ke kek form 886-a rev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service schedule ore a explanation of items name of taxpayer org year period ended 20xx12 on bm-1 accepted an offer from per-1 to purchase the property for dollar_figure the signor for the seller was bm-1 signing for herself- no fiduciary or title was listed the transaction did not require that the purchaser pay any cash until close of escrow- and no escrow was executed for the transaction the buyer was to pay for the property as follows dollar_figure- by personal note which was to be uncashed until close of escrow dollar_figure by assuming the first fha loan the seller was to allow buyer to assume the fha loan dollar_figure-was a credit to buyer from the seller dollar_figure- balance to be deposited with escrow holder in sufficient time to close escrow the document did not specify who the escrow holder was no escrow document was provided total dollar_figure org had declined to provide documentation to irs to document key facts such as the existence of lease between the purchaser and bm-1 she continued to live there past the sale and secretary still receives mail there if any appraisal was undertaken prior to the purported sale how the buyer paid for the purported purchase and if org received these payments on xx bm-1 signed a grant deed where she as the president of co-1 granted the property at address city to per-1 on 20xx co-11 issued a preliminary report that showed that the title to the property as of that date was vested in per-1 the report shows that there is a deed_of_trust to secure indebtedness as follows dollar_figure 19xx amount date trustor loan the report shows that a notice of default under the terms of said deed_of_trust was recorded on 20xx as document no 20xx- also a lien for unsecured property taxes was filed by the tax collector of the county of county against co-1 for dollar_figureand dollar_figure official records on xx per-1 borrowed dollar_figurefrom co-10 and took cash_out of dollar_figure an estimated valuation for the property was obtained it was valued approximately at dollar_figureat that time no records were wk wk kek ok form 886-a rev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer org explanation of items department of the treasury - internal_revenue_service year period ended 20xx12 schedule produced to show that org received cash from per-1 or that org board approved the purported sale organization is a non-filer org has not filed form_990 for year ending dec 20xx and irs’ letter asking why no return has been filed in 20xx12 was returned unsigned someone stated in writing that the organization became inactive effective jan 20xx org has not filed forms past the year 20xx the organization had significant financial transactions during the years 20xx through 20xx in 20xx org sold properties for dollar_figure and in 20xx org had gross_income of approximately dollar_figure unresolved irs lien and ucc filing the organization obtained a second ein - and filed form_990 for year 20xx irs’ assessed tax on the organization since there was no record that the entity represented by that ein was exempt and placed a lien of dollar_figureon 20xx during the examination org has not provided any documentation of attempts to contact irs to resolve the outstanding lien bm-1 recorded a ucc claim on 20xx against org in support of her claim she provided irs auditor with various checks she used for making loans to org in 19xx and 20xx these claims conflict with the information on org forms that were filed for years 19xx and 20xx with the irs forms did not report any loans to officers directors or to bm-1 or secretary org minutes do not support these loans either during the years 20xx-20xx irs received records of financial activities that were conducted under org ein s which are described in the table below documents summary of filing activity with irs primary ein year 20xx 20xx 20xx co-1 amounts dollar_figure dollar_figure dollar_figure notes bm-5 co-1 1099-s 1099-s 1099-s 1099-s dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure law continued footnote form 886-acev y h x department of the treasury - internal_revenue_service page -10- form_886 a department of the treasury - internal_revenue_service schedule explanation of items name of taxpayer org year period ended x12 issue should the sec_501 exemption ruling issued to org hereinafter the org be revoked because its operations served private interests of its founders and insiders and conferred impermissible inurement on its insiders a requirement for exemption under sec_501 sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code in order to be exempt as an organization described in such section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it is engaged primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests b cases existence of a substantial single non-exempt purpose can destroy exemption under c better business bureau v united_states 316_us_279 holds that the existence of a single non- exempt_purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such purposes c cases where exemption under c was revoked due to inurement or private benefit in 82_tc_196 cch dec big_number the tax_court concluded that an organization that raised funds for charity by conducting bingo_games in a bar owned form 886-a rev department of the treasury - internal_revenue_service page -11- form_886 a name of taxpayer org explanation of items department of the treasury - internal_revenue_service year period ended 20xx12 schedule by the organization’s directors had the substantial private purpose of making food and beverage sales for the benefit of the bar’s owner on this basis the court concluded that the organization could not qualify for exemption under sec_501 in 92_tc_1053 the tax_court was called on to decide whether benefit to third parties who were not members of the organization would prevent the organization from being recognized as an exempt_organization within the meaning of sec_501 of the code the court concluded that the organization could not confer benefits on disinterested persons and still serve public purposes within the meaning of sec_1_501_c_3_-1 of the regulations the petitioner was organized for the purpose of providing continuing medical education to physicians to this end it took physicians on three-week tours throughout the world the petitioner shared offices with a for-profit travel agency which was controlled by the petitioner’s principal officer it made all its travel arrangements through the agency the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of section c even if it furthers other exempt purposes in wendy l parker rehabilitation foundation inc v commissioner tcmemo_1986_348 52_tcm_51 filed date a not-for-profit corporation organized for the purpose of providing care and treatment for coma victims in stages of recovery was denied an exemption from taxation the adverse_ruling of the irs was upheld by the tax_court because a child of the founder and chief operating officer of the foundation was a substantial beneficiary of the services provided by the organization this constituted inurement for the benefit of a private individual which is prohibited under the qualifications for exemption in share network foundation v commissioner 78_tcm_6 filed date a foundation organized by a promoter of tax-exempt entities failed to establish that it was operated exclusively for exempt purposes and accordingly was denied tax-exempt status the organization provided only vague answers to irs requests for information leading to the inference that the facts if disclosed would show that the organization failed to meet the requirements for exemption taxpayer’s position is yet to be received government position the government contends that org org failed to meet the operational_test under sec_501 and the regulations sec_1_501_c_3_-1 it did not operate exclusively for charitable purposes because it sold properties to persons who were high income and were not members of a charitable_class and it did not limit its operations to those benefiting the intended charitable_class namely poor people form 886-a rev department of the treasury - internal_revenue_service page -12- form 886a department of the treasury - internal_revenue_service schedule explanation of items name of taxpayer org year period ended 20x12 org thus was engaged in substantial non-charitable activities namely selling real_estate to people regardless of their income level as provided better business bureau the existence of non-exempt purpose if substantial in nature destroys exemption under c org also operated in violation of the requirements of sec_501 because it served substantial non-exempt private interests when it provided substantial benefits to private persons including secretary and bm-1 bm-6 and bm-3 since these persons were in control of the org a 501_c_3_organization this caused the inurement of the org net assets to the org insiders the housing and financial operations of org were used to benefit the bm’s family as provided in per-2 once the organization’s insiders are the recipients of the organization’s services and resources the organization operates in violation of sec_501 such is the case here where the expenses to improve the insiders’ welfare amounted to approximately of the total income the org received during the year accordingly the organization’s exemption should be revoked effective january 20xx issue should the sec_501 exemption ruling issued to org be revoked because it failed to keep records to show that its operations serve the intended charitable beneficiaries and because it also failed to observe the annual filing of information returns forms as required from organizations exempt under internal_revenue_code irc c law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law form 886-a crev department of the treasury - internal_revenue_service page -13- form_88 a department of the treasury - internal_revenue_service schedule explanation of items name of taxpayer org 20x x12 yeatr period ended sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer position is yet to be received government position in accordance with said provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code because it did not comply with the filing of forms and it failed to retain records to show that its main activity namely the resale of homes was charitable and served charitable_class of beneficiaries accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending december 20xx form 886-a cev department of the treasury - internal_revenue_service page -14- ee rae government entities division org address department of the treasury internal_revenue_service te_ge division s market street hq san jose ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
